Case: 14-11224   Document: 00513363692   Page: 1   Date Filed: 02/01/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                        Fifth Circuit

                                                                       FILED
                              No. 14-11224                        February 1, 2016
                            Summary Calendar                        Lyle W. Cayce
                                                                         Clerk

ELBERT MOORE, Minister, Individual and Corporate Officer of The New
Testament Church of Christ Incorporated,

                                        Plaintiff-Appellant

v.

JOHN WILLIE COLLINS; SUPERIOR DYNAMICS, INCORPORATED, Non-
Existing & Dummy Corporation; SUNNYVALE LIMITED PARTNERSHIP,
INCORPORATED, Non-Existing & Dummy Corporation; WILLIAM SCOTT
WYATT; VINSON & ELKINS LAW FIRM; JOEL ROSS; MELODEE
ARMSTRONG; TONYA PARKER; MARK MOSLEY; LONNIE WOODS;
WILLIAM MAHOMES; FIRST AMERICAN TITLE INSURANCE COMPANY;
SETH DOCKERY; VALERIE A. HICKS; REPUBLIC TITLE INSURANCE
COMPANY; JILL LYDIC; PROSPERITY BANK; WILLIAM CARTER;
DONALD HICKS; J. MCDONALD WILLIAMS, “Don”-Former Executive
Tramell Crowe Company; JANE E. BROWN,

                                        Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:14-CV-2197
     Case: 14-11224      Document: 00513363692         Page: 2    Date Filed: 02/01/2016


                                      No. 14-11224

Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Elbert Moore, Minister of The New Testament Church of Christ, filed
this suit to seek redress for alleged wrongs suffered in relation to the transfer
of real estate. The district court dismissed the suit after determining that
Moore had not raised a viable claim under federal law and that it should
decline to exercise supplemental jurisdiction over Moore’s state law claims.
This appeal ensued. Defendant Judge Tonya Parker’s motion to file a surreply
brief is granted.
       In his opening brief, Moore insists that he has a valid takings claim. Yet,
the only state action he alleges in connection with the disputed transfer of
property is that the state opened its court system to proceedings related to the
transfer. This does not suffice to raise a valid takings claim. See Earnest v.
Lowentritt, 690 F.2d 1198, 1200 (5th Cir. 1982). Because Moore has not raised
arguments addressing the district court’s determinations concerning the
Rooker-Feldman 1 doctrine, his due process and equal protection claims, and
his state law claims, he has abandoned any challenges he may have had to the
district court’s rulings on these issues. See Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993); see also Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
       In his reply brief, Moore argues that Judge Parker did not timely serve
him with a copy of her brief and should be sanctioned, that Judge Parker was
not entitled to judicial immunity, that he did not consent to proceed before a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983).


                                             2
    Case: 14-11224    Document: 00513363692     Page: 3   Date Filed: 02/01/2016


                                 No. 14-11224

magistrate judge, and that he was entitled to a default judgment against
several defendants. Because the third and fourth of these contentions are
raised for the first time in Moore’s reply brief and are not in response to
arguments presented by Judge Parker in her brief, we will not consider them.
See United States v. Rodriguez, 602 F.3d 346, 360-61 (5th Cir. 2010).
      Because his argument concerning Judge Parker’s entitlement to judicial
immunity is responsive to arguments raised in her brief, we will consider it.
See id. at 361. Nonetheless, the argument fails on the merits. Moore asserts
that Judge Parker is not entitled to judicial immunity because she did not
object to his notice that he refused to proceed before a magistrate judge. This
allegation is irrelevant to the judicial immunity analysis. See Mireles v. Waco,
502 U.S. 9, 9-12 (1991).
      Finally, Moore has not shown that Judge Parker’s error in initially
electronically serving him warrants sanctions. See Coghlan v. Starkey, 852
F.2d 806, 817 n.21 (5th Cir. 1988).
      MOTION TO FILE SURREPLY BRIEF GRANTED; REQUEST FOR
SANCTIONS DENIED; JUDGMENT AFFIRMED.




                                       3